*17Dissenting Opinion by
Senior Judge Barbieri:
Since I cannot agree with the view of the majority that there is insufficient evidence to sustain the decision of the referee reinstating compensation payments as of October 12, 1979, I must most repectfully dissent. I do so because I do not believe that unequivocal medical testimony is required to establish that Claimant had some continuing partial disability through and after the time of signing the final receipt. His testimony as to his pain and continuing disability is competent and substantial evidence, Morgan v. Giant Markets, Inc., 483 Pa. 421, 397 A.2d 415 (1979), and a final receipt under Section 434 is merely “prima facie evidence of the termination of the employers liability to pay compensation. . . .” Claimants testimony was certainly competent to rebut the merely prima facie effect of the final receipt. See Dunmore School District v. Workmen's Compensation Appeal Board (Lorusso), 89 Pa. Commonwealth Ct. 368, 372, 492 A.2d 773, 775 (1985).
Also, there are other grounds than disability at the time of signing which may form the basis for rendering the final receipt ineffectual as a means for terminating the employers liability.1 Indeed, Claimant testified here that he had no intention of executing a “final sign-ofF; that the pain and difficulty had existed since the time of the injury with no diminution at the time of signing the receipt; that at times his back pain affects him to such an extent that he has fallen. He testified:
Q. Now, at that time, did you sign a final receipt in this case?
*18A. I signed the paper that they told me was releasing my last check is what I was told at the mill. No, I didn’t sign anything that I knew was a final sign-off. (Emphasis added.)
Q. At the time that you signed , the final receipt, were you having difficulty with your low back area at that time?
A. Yes.
Q. Okay and the problems that you were having with your low back at the time that you signed the final receipt, were they similar to the type of problems which you are having with your low back now?
A. Yes.
Q. You went back to work in June of 1979, is that correct?
A. Yes.
Q. Who released you to return to work at that time?
A. Dr. Elizabeth Hughes from Harmarville. I went back on a six-month trial basis. (Emphasis added.)
Q. Now, did you stop working in October of 1979?
A. Yes, the 12th of October.
Q. Okay and were you laid off from work at that time?
A. Yes, the job that they put me on. Then they told me that I would be called back within two or three weeks, that there was just some repairs.
Q. All right. Now, during the period that you were back at work from June of 1979 up until October 12, 1979, while you were working for *19your employer, did you have any difficulty with your back during that period of time?
A. Yes, the whole time. All the time with the lifting and the bending and everything which you have to do.
Q. You were having difficulty with your back then?
A. Oh, yes. I still do. Its every day of my life, ever since I have been hurt, I’ve had difficulty bending and if I get on certain twists, I can’t even hardly straighten up.
Q. Okay. Now, you indicated that you were laid off in October of 1979. Have you been called back to work anywhere since October of 1979?
A.' No.
Q. You have not worked for anyone?
A. No.
Q. You have never been called back to work at Duraloy, or have you?
A. No, I haven’t.
Aside from the feet that the final receipt form was not dated, there appears here to have been an improper use of a final receipt under the terms of §121.17 of the Rules and Regulations of the Department of Labor and Industry, which provides:2 §121.17 Termination.
(a) By final receipt. When an injured employe has recovered from his injury
(1) so that he has regained his full earning power, and
*20(2) so that all disability due to his injury has terminated, a final receipt may be fully prepared for presentation to the employe for signature.
The fact that the employe returns to similar work at his original or greater wage unaccompanied by a showing that all disability has terminated is not a basis for a final receipt. However, it may be the basis for a suspension of compensation.
Accordingly, since a final receipt was an inappropriate form for use in light of Claimants continuing complaints and disability, and since the referee had an adequate basis in the evidence for reinstating payments as of October 12, 1979, I would affirm the decision of the referee as affirmed by the Board without change.3

 Bethlehem Steel Corp. v. Workmen’s Compensation Appeal Board (Krause), 77 Pa. Commonwealth Ct. 420, 465 A.2d 1342 (1983) (“intentional and/or unintentional deception”); Climax Molybdenum Co. v. Workmen's Compensation Appeal Board (McCombs), 15 Pa. Commonwealth Ct. 249, 325 A.2d 822 (1974) (fraud and deceit in misrepresenting nature of final receipt).


 In Climax Molybdenum Co. and Bethlehem Steel Corp., id., the circumstances were remarkably like those in this case. Claimant was misinformed as to the true nature of the final receipt and led to believe that it was a mere receipt for a payment of compensation. It was held in each case that the final receipt was properly held to be invalid.


 We note as to disability at the time of signing the final receipt that Dr. Elizabeth Hughes was the family Doctor and attending physician, whereas Claimants medical witness, Dr. Gerald I. Schor, examined the Claimant at the request of his legal counsel and was in the case solely for the purpose of testifying. It was Dr. Hughes who authorized Claimants return to work “on a six-month trial basis.”